DETAILED ACTION
Applicant’s reply, filed 6 April 2021 in response to the non-final Office action mailed 7 January 2021 has been fully considered. As per Applicant’s filed claim amendments claims 1-22 are pending under examination, wherein: claims 1-3 have been amended, claims 4-11, 13-14 and 16-21 are as originally filed, claims 12, 15 and 22 are as previously presented, and claims 23-27 were withdrawn by previous restriction requirement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ambler (US 5,827,583) in view of Kimura et al. (WO 2014/030611 A1; using US PGPub 2015/0234210 for English language citations).
Regarding claim 1-3, Ambler teaches barrier packages for storage of lens wafers used in fabricating laminated lenses, wherein said packages have low moisture transmission rate and allow for conditions of humidity inside the sealed packages to be substantially isolated from humidity conditions external to the package, thus resulting in minimum distortions to the lens curvatures during storage and ensuring that the lens wafer has its predicted shape and final overall power (abstract; col 1 ln 55 to col 2 ln 44; col 4 ln 15-39). Ambler teaches that such moisture barrier packaging can be used to store any type of article or lens wafer that is sensitive to moisture (col 4 ln 28-39).
Ambler teaches the barrier packages as multilayer polymer film barrier packages with low moisture transmission rates (col 2 ln 9-23; col 3 ln 6-10; col 6-7), and further demonstrates water contents below 0.35 wt% (claim 1) and 0.30 wt% (claim 2) and 0.22 wt% (claim 3) (see Tables), teaches water vapor transmission rates of less than about 0.05 grams/100in2/day measured at 90% relative humidity and 100°F (col 5 ln 59 to col 6 ln 11; see also preferred less than 0.0005 grams/100in2/day at col 9 ln 45-54), and teaches thickness ranges for the components of the multilayers (central metal layer, outer protective layer, inner layer, each individual intermediate layer, when employed (col 5 ln 44-58; col 6-7)). Ambler does not teach a color change occurs during injection molding (it is noted that ‘injection molding’ constitutes and intended use of the sheet of the claimed packaging).
5 (hour-1) of Formula (1) (see claim). However, Ambler teaches a package having the claimed structure, comprising the claimed constitutional elements and exhibiting the claimed water/moisture vapor transmission rates, thicknesses and claimed water content values (see above). According to the instant specification packaging having the claimed constitutional elements, layer/material thicknesses, water vapor transmission rates, etc. will result in a PI value of 6.092x10-5(hour-1) (original specification, pages 27-30). Therefore the claimed PI value would implicitly be achieved by a composition with all the claimed constitutional elements, structure, water vapor properties, etc. (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01). 
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicants to show otherwise (see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); see also In re Fitzgerald, 205 USPQ 594 (CCPA 1980)).
Ambler does not teach the specially recited laminated polarizing sheets of instant claim 1. However, Kimura teaches the polarizing films, sheets and lenses, suitable for production via injection molding, as claimed (abstract; see [0029]; [0032]-[0044]; [0051]-[0062]) and teaches that the properties of the films are dependent on their moisture content ([0068]). Kimura and Ambler are analogous art and are combinable because they are concerned with the same field of endeavor, namely moisture sensitive optical 
Regarding claims 4 and 5, Ambler in view of Kimura renders obvious the packaging as set forth above. Ambler further teaches selecting a desired humidity inside the package that allows for the moisture content and curvature of the lenses to rapidly stabilize and equilibrate (col 4 ln 15-27). While Ambler does not specifically teach 15 g/m3 or less (claim 4) or 15 g/m3 or less (claim 5), the water vapor content is a result-effective variable that could be optimized. The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the water vapor inside the package and would have been motivated to do so in order to optimize the internal humidity/moisture and allow for rapid stabilization and equilibration of the substrate and minimum distortions thereof.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claims 6-10, Ambler in view of Kimura renders obvious the packaging as set forth above. Kimura further teaches the sheets as claimed, namely being dyed with dichroic dyes ([0029]; [0069]-[0097])(claim 6), uniaxial stretching at a draw ratio of 2 to 8 ([0053]-[0062])(claim 7), a sheet thickness of 0.1-1mm of polycarbonate or polyacrylate ([0099])(claim 8) and a polycarbonate retardation value of 4,000 nm or higher ([0102]) (claim 9), and teaches laminating with a two-liquid thermosetting urethane resin containing a polyurethane prepolymer and curing agent comprising a hydroxyl(poly)acrylate ([0106]; see also claims) (claim 10). Inclusion of the sheets of the type taught by Kimura in the packaging of Ambler is obvious for the reasons set forth above. 
Regarding claim 11, Ambler in view of Kimura renders obvious the packaging as set forth above. Ambler further teaches the moisture barriers in the forms of, but not limited to, packages, films and containers, into which lens wafers or other substrates are enclosed or encapsulated (col 5 ln 59-62) and also teaches that each barrier package can be designed to accommodate two or more of the substrates i.e. lens wafers (col 12 ln 1-7). In view of Ambler’s teaching that multiple substrates may be enclosed in each barrier package, it would therefore have been obvious to one of ordinary skill in the art to do so, and further to package as many substrates as reasonably can be accommodated while maintaining the desired interior humidity (instant primary package as claimed).
Regarding claim 14, Ambler in view of Kimura renders obvious the packaging as set forth above. The multilayer package of Ambler which enclose lenses, sheets, substrates as set forth in claim 11 above reads on and meets a ‘primary package’ being 
Regarding claim 15, Ambler in view of Kimura renders obvious the packaging as set forth above. As claim 15 is directed to ‘the secondary package’ which is a non-positively recited optional alternative to the above rejected ‘primary package’, the claim is deemed met.
Regarding claims 16 and 22, Ambler in view of Kimura renders obvious the packaging as set forth above. As outlined above Ambler teaches the packages are multilayer polymer film barrier packages with low moisture transmission rates (see above) which is readable over the claimed dampproof (claim 16), and further teaches the packages are sealed by heat sealing or adhesive (col 4 ln 40-59) which is readable over the claimed ‘sealable’ (claim 22).


Claims 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ambler (US 5,827,583) in view of Kimura et al. (WO 2014/030611 A1; using US PGPub 2015/0234210 for English language citations), and further in view of Makino et al. (JP 2007-99313 A; see Derwent abstracts and machine translation for English language citations). 
Ambler in view of Kimura render obvious the package as set forth in claims 1, 11 and 16 above. Ambler is silent to the inclusion of a buffer layer (claim 12) of non- or low-. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ambler (US 5,827,583) in view of Kimura et al. (WO 2014/030611 A1; using US PGPub 2015/0234210 for English language citations), and further in view of Free et al. (US PGPub 2004/0058453).
Ambler in view of Kimura render obvious the package as set forth in claims 1, 11 and 16 above. Ambler is silent to the inclusion of a sensor. However, Free teaches sealed packages made of multilayer or flexible films ([0046]) which contain analytical 


Response to Arguments/Amendments

	The 35 U.S.C. 112(a) rejection of claims 1-22 is withdrawn. Applicant’s arguments have been fully considered and were sufficiently persuasive. 

	The 35 U.S.C. 103 rejection of claims 1-11, 14-16 and 22 as unpatentable over Ambler (US 5,827,583) in view of Kimura et al. (WO 2014/030611 A1; using US PGPub 2015/02343210 for English language citations) is maintained. Applicant’s arguments (Remarks, pages 8-9) have been fully considered but were not found persuasive. 
Applicant argues but has provided no showing that the contents (i.e. a monolayer vs a multilayer material) of the claimed packaging would themselves result in a different moisture content. Ambler teaches the claimed packaging and teaches using said 
Applicant argues one would not have expected the ‘acceptable color change’ demonstrated by the instant examples. It is noted that Ambler does not teach a color change occurs and as such one would have no expectation of an unacceptable color change resulting from the packaging of Ambler. Applicant states the lack of/acceptable color change is obtained at water contents below 0.35%. As Ambler teaches water 
In response to Applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
             In this case, Applicant has not demonstrated that the claimed ‘color change’ recitation occurs over the entire claimed moisture content range and not outside of it. Further Applicant has not demonstrated that “no color change” occurs during injection molding. Applicant argues no color change as critical while the specification does not make a clear distinction between ‘acceptable color change’ and ‘no color change’.  

The 35 U.S.C. 103 rejections of claims 12-13 and 17-19 as unpatentable over Ambler in view of Kimura and further in view of Makino et al. (JP 2007-99313A) and of claims 20-21 as unpatentable over Ambler in view of Kimura and further in view of Free et al. (US PGPub 2004/0058453) are maintained. Applicant’s arguments (Remarks, page 9) are directed to the primary rejection of Ambler in view of Kimura as responded to by the Examiner above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JANE L STANLEY/           Primary Examiner, Art Unit 1767